Citation Nr: 1003037	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-39 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to January 27, 
2005, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 27, 
2005, for the grant of service connection for sunflower 
cataract of the right eye

3.  Entitlement to an effective date prior to January 27, 
2005, for the grant of service connection for residuals of a 
nasal fracture.

4.  Entitlement to an effective date prior to January 27, 
2005, for the grant of service connection for genital herpes 
(claimed as a sexually transmitted disease).

5.  Entitlement to an initial compensable evaluation for 
genital herpes.

6.  Entitlement to an initial compensable evaluation for 
sunflower cataract of the right eye.

7.  Entitlement to an initial compensable evaluation for 
residuals of a nasal fracture.
8.  Entitlement to service connection for sinusitis as 
secondary to residuals of a nasal fracture.

9.  Entitlement to service connection for headaches as 
secondary to residuals of a nasal fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  

In an August 2005 rating decision, the RO granted the 
Veteran's claims for service connection of PTSD, with a 30 
percent evaluation, genital herpes, with a noncompensable 
evaluation, sunflower cataract of the left eye, with a 
noncompensable evaluation and residuals of a nasal fracture, 
with a noncompensable evaluation.  In her notice of 
disagreement (NOD), the Veteran indicated that she was 
disagreeing with the assigned effective dates and evaluations 
for all of these claims, but for PTSD.  She only expressed 
disagreement with the effective date of the grant of service 
connection for PTSD, and not the assigned schedular 
evaluation.  
In a June 2006 rating decision, the RO denied the Veteran's 
claims for service connection of sinusitis and headaches as 
secondary to her service-connected residuals of a nasal 
fracture.  In this rating decision, the RO also increased the 
evaluation of the Veteran's PTSD to 50 percent, effective May 
26, 2006, the date of a treatment record showing an increase 
in severity of PTSD.  The RO treated this treatment record as 
an informal claim for an increased evaluation.  38 C.F.R. § 
3.1(p) (2009).

With respect to the PTSD claim, the Veteran initially 
expressed disagreement with the evaluation assigned in the 
June 2006 rating decision; however, in a March 2009 rating 
decision, the RO increased this evaluation to 100 percent, 
effective May 26, 2006.  Accordingly, because the maximum 
benefit sought on appeal was granted for PTSD, this issue is 
not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for sinusitis 
and headaches, and entitlement to an initial compensable 
evaluation for genital herpes (claimed as a sexually 
transmitted disease) being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Claims for service connection of PTSD, genital herpes, 
sunflower cataract of the right eye and residuals of a nasal 
fracture, were received no earlier than January 27, 2005.

2.  The Veteran's service-connected cataracts are 
preoperative and are not productive of visual acuity 
correctable to no better than  20/40 in one eye and 20/50 in 
the other eye; they have not caused any impairment of visual 
fields. 

3.  The residuals of the Veteran's fractured nose have not 
manifested by 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, scarring, 
loss of part of the nose, or deformity.

CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
January 25, 2005, for the award of service connection PTSD, 
genital herpes, sunflower cataract of the right eye and 
residuals of a nasal fracture have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2009).

2.  The criteria for an initial compensable rating for 
service-connected sunflower cataract of the right eye have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.84a, Diagnostic Code 6027 (2009).

3.  The criteria for an initial compensable rating for 
service-connected residuals of a nasal fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.97, Diagnostic Codes 6502, 6504 (2009),4118, Diagnostic 
Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claims.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With regards to the effective date and increased rating 
claims relating to PTSD, genital herpes, sunflower cataract 
of the right eye and residuals of a nasal fracture, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  The Veteran has not alleged any 
prejudice; thus that burden has not been met in this case.

As to the duty to assist, VA has obtained the Veteran's 
service treatment records, Social Security Administration 
(SSA) records, assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations, and obtained 
medical examinations as to the etiology and severity of 
disabilities.  As will be discussed in greater detail below, 
these examinations provided sufficient information so as to 
allow the Board to evaluate her eye disorder and residuals of 
a nasal fracture.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Earlier Effective Date Claims

The Veteran has requested the assignment of an effective date 
prior to January 27, 2005, for the grants of service 
connection for PTSD, genital herpes, sunflower cataract of 
the right eye and residuals of a nasal fracture.  
Specifically, she requests that the dates of the onset of 
these disabilities be assigned as the effective date of these 
grants.  See October 2005 NOD.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a  
grant of direct service connection will be the day following  
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from  
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  Any communication or action indicating intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to an earlier effective date is not warranted for 
any of these claims.  The Board has thoroughly reviewed the 
record and has found no communication from the Veteran 
received prior to her January 27, 2005, VA Form 21-526 
indicating intent to apply for VA benefits, nor has the 
appellant identified any such claim.  As such, an effective 
date prior to January 27, 2005, cannot be granted.  The 
preponderance of the evidence is against the claims and they 
must be denied.  

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.



Sunflower Cataract of the Right Eye

In opening, the Board notes that the Veteran was granted 
service connection for a sunflower cataract of the left eye 
in a July 2008 rating decision.  Accordingly, the Board will 
use both eyes in its evaluation.  See 38 C.F.R. § 4.75(c) 
(2009).

The Veteran's right eye disability is rated zero percent 
disabling under Diagnostic Code 6027, which pertains to 
traumatic cataracts.  Diagnostic Code 6027 directs that a 
pre-operative traumatic cataract be rated based upon 
impairment of vision and a post-operative traumatic cataract 
be rated based upon impairment of vision and aphakia.  38 
C.F.R. § 4.84a, Diagnostic Code 6027.  The Veteran has not 
undergone removal of her right or left eye cataracts.  
Accordingly, because aphakia is not present, her disability 
will be rated on impairment of vision.

Visual acuity is rated based upon the best distant vision 
obtainable after best correction by glasses, except in cases 
of keratoconus in which contact lenses are medically 
required.  38 C.F.R. §§ 4.75; 4.84a, Diagnostic Codes 6067-
6079.

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other.   
38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  The 
ratings increase in 10 percent increments according to the 
levels of vision impairment with the greatest award of 100 
percent assignable for visual acuity of 5/200 in each eye.   
38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078. 

A 10 percent disability rating is warranted for impairment of  
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the  
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is  
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostice Codes 
6078, 6079. 

On VA examination in July 2005, the Veteran had corrected 
visual acuity of 20/25 in the Right eye and 20/20 in the 
left.  At this time, she did complaint of "some rockets," 
which were off to the side, when turning her eyes.  
Examination revealed no evidence of uvelitis or ptosis.  
Lacrimal function appeared normal and the pupils were equally 
round and reactive.  There was no afferrent pupillary defect 
and ocular mobilities were normal.  There was no diplopia or 
strabismus.  Internal evaluation showed a sunflower cataract 
in the right eye and a single vacuole in the lens of the left 
eye.  Goldman visual fields were obtained and were within 
normal limits bilaterally.  Sunflower cataract, right eye, 
secondary to trauma was assessed.  

On examination in July 2007, she had corrected visual acuity 
of 20/20 in the left eye and 20/40 in the right eye.  
Examination resulted in an impression of traumatic sunflower 
cataract right eye, substantially greater than left, 
secondary to trauma.  Visual fields were normal upon Goldman 
perimetry.  Examination was otherwise normal. 

The Veteran is not entitled to a compensable rating for loss 
of visual field, as on repeated examination she was found to 
have no visual field deficits.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6080.  Thus, in order for the Veteran to be 
entitled to a compensable rating, the Veteran's corrected 
visual acuity must at least be severe enough to warrant an 
increased rating of 10 percent.

Entitlement to an initial compensable rating is not warranted 
for impaired visual acuity.  As shown by repeated VA 
examination, the Veteran's Service-connected cataracts are 
preoperative and have never been productive of visual acuity 
correctable to no better than 20/40 in one eye and 20/50 in 
the other eye.  Moreover, they have never caused any 
impairment of visual field.  Accordingly, the claim must be 
denied.

Residuals of a Nasal Fracture

The Veteran has also claimed entitlement to a compensable 
evaluation for residuals of a fractured nose.  This 
disability is currently evaluated as zero percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6502.  This 
diagnostic code provides a 10 percent rating for traumatic 
deviation of the nasal septum, with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction to 
one side, There is no higher rating available under this 
diagnostic code.

Under 38 C.F.R. § 4.97, Diagnostic Code 6504, which applies  
to loss of part of the nose, or scars, a 10 percent rating is 
warranted for loss of part of one ala, or other obvious 
disfigurement.  A 30 percent rating is warranted for loss of 
part of the nose, or scars, resulting in exposure of both 
nasal passages.  An increased rating may also be evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, as 
disfigurement of the head, face, or neck.  

Disfigurement of the head, face, or neck is evaluated as 
follows: with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or, with 
six or more characteristics of disfigurement (80 percent); 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features of paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or, with four or five 
characteristics of disfigurement (50 percent); with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose,  
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or, with two or three characteristics of 
disfigurement (30 percent); and with one characteristic of  
disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008).

The 8 characteristics of disfigurement, for the purposes of  
evaluation under Section 4.118, are: (1) scar 5 or more 
inches (13  or more cm) in length; (2) scar at least one-
quarter inch (.6  cm) wide at widest part; (3) surface 
contour of scar elevated  or depressed on palpation; (4) skin 
adherent to underlying  tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. cm); 
(6) skin texture abnormal (irregular, shiny, scaly, etc.) in 
an area exceeding  six square inches (39 sq. cm); (7) 
underlying soft tissue  missing in an area exceeding six 
square inches (39 sq. cm); and (8) skin indurated and 
inflexible in an area exceeding  six square inches (39 sq. 
cm).  Id. at Note (1).

The Board notes that VA recently amended the Schedule for 
Rating Disabilities by revising that portion of the schedule 
that addresses the skin, so that it more clearly reflects 
VA's policies concerning the evaluation of scars, and 
specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; 
however, the amendment is effective for claims filed on and 
after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 
23, 2008).  As this claim was filed prior to this date, the 
amendments are inapplicable.

The August 2005 VA examination report notes the in-service 
history of a nasal fracture, stemming from an assault, which 
included multiple fractures.  At the time of the examination, 
the Veteran reported suffering from pain around the right eye 
and recurrent sinus infections since the time of the injury.  
She had no other complaints, including of nasal blockage, 
difficulty breathing and external deformity.  Examination 
revealed a normal appearing nasal pyramid, with no deviation.  
The septum was straight with no signs of fracture.  The 
middle meatus was normal on both sides with open ostial.  
There was no tenderness over the paranasal sinus areas.  

A May 2006 VA examination report notes that the Veteran 
denied any nasal blockage, difficulty breathing or deformity 
at this time.  She complained of sinus infections.  

In May 2007 the Veteran was once again afforded a VA 
examination to address her claim.  At this time, the Veteran 
reported that she could not breathe well on the right side 
since the in-service incident.  She also reported recurrent 
sinus problems and occasional right-sided pain above the 
eyes, also dating back to the in-service incident.  She 
reported her main problem as congestion at night, but also 
that she had a runny nose during the daytime.  She reported 
no color to the drainage.  She related having had minimal 
treatment and taking occasional antibiotics for her sinuses.  
The examiner noted May 2006 films showing a right-sided 
maxillary air-fluid level, but otherwise clear sinuses.  
Examination showed that the Veteran was in no acute distress.  
The nasal dorsum was straight and the septum was fairly 
straight, but for a septal spur posteriorly going off to the 
right side.  There were no purulent secretions or crusts on 
examination.  

A compensable evaluation is not warranted under Diagnostic 
Code 6502.  As outlined above, examination has never shown 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Likewise, a compensable 
rating is warranted under Diagnostic Code 6504, as the 
evidence does not reflect scars or loss of part of the nose.  
Nor is a higher rating warranted for disfigurement under 
Diagnostic Code 7800, as the examination reports do not 
identify any tissue loss, scarring, or deformity.

The Board finds that the preponderance of the probative 
evidence of record is against the claim of entitlement to a 
compensable rating for residuals of a fractured nose.  
Consequently, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

The Board notes that the Veteran has claimed sinus problems 
and headaches as secondary to her service-connected residuals 
of a nasal fracture.  These claims are addressed in the 
remand portion of this decision.  

Extraschedular Consideration

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, her disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to an effective date prior to January 27, 2005, 
for the grant of service connection for PTSD is denied.

Entitlement to an effective date prior to January 27, 2005, 
for the grant of service connection for sunflower cataract of 
the right eye is denied.

Entitlement to an effective date prior to January 27, 2005, 
for the grant of service connection for residuals of a nasal 
fracture is denied.

Entitlement to an effective date prior to January 27, 2005, 
for the grant of service connection for genital herpes 
(claimed as a sexually transmitted disease) is denied.

Entitlement to an initial compensable evaluation for 
sunflower cataract of the right eye is denied.

Entitlement to an initial compensable evaluation for 
residuals of a nasal fracture is denied.


REMAND

The Veteran is seeking service connection for sinus problems 
and headaches as secondary to her service-connected residuals 
of a nasal fracture.  

The record reflects that, in May 2006, the Veteran was 
afforded a VA examination based upon a full review of the 
claims file.  At this time, a history of in-service nasal 
fracture was noted and the Veteran complained of chronic 
sinus infections since that time.  The Veteran related having 
sinus infections about 2 to 3 times per year, which required 
antibiotics.  Her last infection was approximately two weeks 
prior to this examination.  She reported pressure in the 
frontal and maxillary sinuses, right greater than left.  She 
also reported having developed chronic headaches over the 
right eye, shortly after her nasal fracture.  The examination 
report notes sinus symptoms of pain, purulent discharge and 
headaches.  Maxillary sinusitis was revealed by X-ray.  
Maxillary sinusitis and headaches with cluster and migraine 
characteristics were assessed.  The examiner noted numerous 
causes of sinusitis, including both bacterial and viral 
infection and smoking, as well as injury to the nose or 
sinuses.  Based upon the fact that there was no evidence of 
structural abnormalities, the examiner concluded that it was 
more likely that the Veteran's sinusitis was related to her 
history of smoking and viral infection, as well as possible 
allergies.  

The examiner also discussed the claimed headaches, noting 
that she had described characteristics of cluster and 
migraine components.  The examiner indicated that the causes 
of cluster headaches were not known, but that triggers could 
include seasonal changes, heavy smoking, and alcohol.  With 
respect to migraines, the examiner noted that there were 
several possible causes, and that the triggers included 
stress.  The examiner noted that it was possible that the 
headaches may be intensified with sinusitis as well as 
hormonal changes, but it is not possible to say whether or 
not it was the direct result of the either condition.  
Significantly, the examiner explained that this was due to 
the presence of several other factors which included stress.  

In May 2007, the Veteran was once again provided a VA 
examination.  At this time, she reiterated her history of 
recurrent sinus problems and right-sided pain above the eyes, 
which she dated back to her in-service nasal fracture.  At 
the time of this examination, the service treatment records 
were not available for review and the examiner could not 
render an opinion.  The examiner did note, however, that her 
current symptoms of nasal congestion at night and drainage 
during the day were "more in line with rhinitis."

With respect to the Veteran's headaches, the Board notes that 
the VA examiner specifically included stress as a possible 
factor.  As noted, the Veteran is service-connected for PTSD; 
thus, the VA examiner's finding suggests the theory that 
service connection may be warranted for headaches as 
secondary to PTSD.  However, the VA examiner also 
specifically listed stress as one of several factors, 
explaining that the numerous possible causes made it 
difficult to determine the etiology of the headaches.  
Consequently, the Board finds that further VA examination is 
necessary to clarify the nature and etiology of the Veteran's 
headaches.

Furthermore, given inconsistencies in the record as to the 
nature and etiology of her claimed sinus problems, the Board 
finds that further clarification should be obtained.

The Veteran's genital herpes have been evaluated under 38 
C.F.R. § 4.116, Diagnostic Code 7611, which provides for 
evaluation of disease or injury of the vagina under the 
general rating formula for disease, injury or adhesions of 
female reproductive organs.  These rating criteria provide 
for evaluation based upon the frequency and effectiveness of 
treatment.  See 38 C.F.R. § 4.116, Diagnostic Code 7611 
(2009).  

As this condition may involve the skin and/or scarring of the 
affected area, the Board finds that 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7806 (2008) are also potentially 
applicable.  However, although the VA examination conducted 
for this disability did address the frequency of outbreaks, 
it did not discuss the nature or severity of symptoms 
experienced during those outbreaks so as to allow the Board 
to properly assess the claim under those provisions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
dermatologic examination to ascertain the 
extent and severity of her service-
connected genital herpes.  All required 
tests should be performed.  In accordance 
with the latest Automated Medical 
Information Exchange (AMIE) worksheet for 
dermatological disorders, the examiner is 
to provide a detailed review of the 
history, current complaints, and the 
nature and extent of the Veteran's 
service-connected genital herpes. All 
applicable diagnoses must be fully set 
forth.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

2.  Schedule the Veteran for an 
appropriate VA examination(s) to determine 
the nature and etiology of her claimed 
sinus disorder and headaches.  All 
necessary tests, if any, should be 
requested.  The claims file must be 
available for review.  

The examiner should offer an opinion as to 
the precise nature of the Veteran's 
headaches.  In particular, the examiner 
should render an opinion as to whether the 
Veteran currently has headaches that were 
caused or aggravated by her nasal 
fracture.  In addition, the examiner 
should also render an opinion as to 
whether the Veteran's currently has 
headaches that were caused or aggravated 
by her service-connected psychiatric 
disorder.

The examiner should also offer an opinion 
as to the precise nature of the Veteran's 
sinus disorder, if any.  In particular, 
the examiner should render an opinion as 
to whether the Veteran currently has sinus 
disorder that was caused or aggravated by 
her nasal fracture.

It would be helpful if the examiner(s) 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After the above development has been 
completed to the extent possible, as well 
as any additional development deemed 
necessary as a result of the development 
requested in this remand, the claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, furnish a 
Supplemental Statement of the Case (SSOC) 
to the Veteran and her representative and 
allow adequate time for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


